Case 16-17726-elf      Doc 53     Filed 01/15/20 Entered 01/15/20 15:19:53          Desc Main
                                  Document      Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
IN RE                                                :       CASE NO: 16-17726ELF
                                                     :
CHERLY A. VAUGHN-CURRY                               :       CHAPTER 13
                                                     :
                      Debtor                         :
                                                     :

                                   CHAPTER 13 PLAN

Third Amended (Proposed Modification)

January 15, 2020

                    THE DEBTOR HAS FILED FOR RELIEF UNDER
                     CHAPTER 13 OF THE BANKRUPTCY CODE
                        YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan,
which contains the date of the confirmation hearing on the Plan proposed by the Debtor. This
document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY
PROVISION OF THIS PLAN MUST FILE A WRITTEN OBJECTION in accordance with
Bankruptcy Rule 3015 and Local Rule 3015-4. This Plan may be confirmed and become
binding, unless a written objection is filed.

         IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
        MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                     NOTICE OF MEETING OF CREDITORS


Part 1: Bankruptcy Rule 3015.1 Disclosures

 X            Plan contains non-standard or additional provisions – see Part 9

              Plan limits the amount of secured claim(s) based on value of collateral

              Plan avoids a security interest or lien – see Part 4 and/or Part 9




                                                1
Case 16-17726-elf       Doc 53       Filed 01/15/20 Entered 01/15/20 15:19:53       Desc Main
                                     Document      Page 2 of 8



Part 2: Plan Payment, Length and Distribution

§ 2(a)(1) Initial Plan: NA

§ 2(a)(2) Amended Plan:

Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $63,290.00
The Plan payments by Debtor shall consists of the total amount previously paid ($45.580) added
to the new monthly Plan payments in the amount of $1,265 beginning February 2020 and
continuing for 14 months (total plan length 52 months).

____ Other changes in the scheduled plan payments are set forth in § 2(d).

§ 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to
future wages (Describe source, amount and date when funds are available, if known):

§ 2(c) Alternative treatment of secured claims

  X    None

§ 2(d) Other information that may be important relating to the payment and length of Plan: None.

§ 2(e) Estimated Distribution:

 A. Total Priority Claims (Part 3)

 A.1. Unpaid attorney’s fees                                                    $ 3,000.00
                                                                                $    0.00
 A2. Unpaid attorney’s costs

 A.3 Other priority claims (e.g. priority taxes)                                $    0.00
                                                                                $23,216.46
 B. Total distributions to cure defaults (§ 4(b))
                                                                                $31,248.09
 C. Total distribution on secured claims (§§ 4(c) & (d))

 D. Total distributions on unsecured claims (Part 5)                            $    762.25
                                                                                $58,226.80
 Subtotal

 E. Estimated Trustee’s commission                                              $ 5,063.20
 F. Base Amount                                                                 $63,290.00



                                                    2
    Case 16-17726-elf       Doc 53      Filed 01/15/20 Entered 01/15/20 15:19:53             Desc Main
                                        Document      Page 3 of 8



    Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsel Fees)

    § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full unless
    the creditor agrees otherwise:

                Creditor                       Type of Priority           Estimated Amount to be Paid

     Standing Chapter 13 Trustee      Administrative Claim                $5,063.20

     Debtor’s Attorney                                                    $3,000.00

    § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
    less than full amount.

       X   None. If “None” is checked, the rest of § 3(b) need not be completed.

    Part 4: Secured Claims

    4(a) Secured Claims Not provided for by the Plan:

      X    None. If “None” is checked, the rest of § 4(a) need not be completed.

    § 4(b) Curing Default and Maintaining Payments

    ____ None. If “None” is checked, the rest of § 4(b) need not be completed.

    The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages;
    and, Debtor shall pay directly to creditor monthly obligations falling due after the bankruptcy filing
    in accordance with the parties’ contract.

Creditor                Description of          Current       Estimated       Interest    Amount to be Paid
                        Secured Property        Monthly       Arrearage       Rate on     to
                        and Address, if real    Payment to                    Arrearag    Creditor by
                        property                be paid                       e, if       the Trustee
                                                directly to                   applicabl
                                                creditor by                   e
                                                Debtor


Carrington Mort.        1341Farrington Rd.      Per           $11,230.63      0%          $11,230.63
Svs.                    Phila. PA 19151         contract
(Claim No. 6)


                                                      3
    Case 16-17726-elf       Doc 53     Filed 01/15/20 Entered 01/15/20 15:19:53               Desc Main
                                       Document      Page 4 of 8



                                                                                            $3,041.94
Carrington Mort.        1341Farrington         Per            $3,041.94         0%
Svs.                                           contract                                     (postpetition per
                        Phila. PA 19151
                                                                                            Order dated
(Claim No. 6)
                                                                                            8/30/17)
                                                                                            $8,943.89
Carrington Mort.       1341Farrington          Per            $8,943.89         0%
Svs.                                           contract                                     (postpet 7/2018 to
                       Phila. PA 19151
                                                                                            12/2019)
(Claim No. 6)
Total amount to be paid on Claim No. 6                                                      $23,216.46



    § 4(c) Allowed Secured Claims to be paid in Full: Based on Proof of Claim or Pre-
    Confirmation Determination of the Amount, Extent or Validity of the Claim

           None. If “None” is checked, the rest of § 4(c) need not be completed.

    (1) Allowed secured claims listed below shall be paid in full and their liens retained until
    completion of payments under the plan.

    (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to
    determine the amount, extent or validity of the allowed secured claim and the court will make its
    determination prior to the confirmation hearing.

    (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general
    unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as determined by
    the court.

    (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to
    11 U.S.C. § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant
    included a different interest rate or amount for “present value” interest in its proof of claim or
    otherwise disputes the amount provided for “present value” interest, the claimant must file an
    objection to confirmation.

    (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured
    claim and release the corresponding lien.

     Name of Creditor         Description of           Allowed       Present     Dollar     Total
                              Secured Property         Secured       Value       Amoun      Amount to
                              and Address, if real     Claim         Interest    t of       be paid
                              property                               Rate        Present
                                                                                 Value
                                                                                 Interest


                                                      4
Case 16-17726-elf       Doc 53     Filed 01/15/20 Entered 01/15/20 15:19:53          Desc Main
                                   Document      Page 5 of 8



 Regional Accept.          2009 Toyota
                                                 $5,761.13     0%        $0.00     $5,761.13
 Corp.                     Corolla
 (Claim No. 2)
 Intersate Intrinsic       1341 Farrington Rd.
 Value Fund                Phila. PA 19151       $24,900.00    0%        $0.00     $24,900.66
 (Claim No. 4)

 City of Philadelphia      1341 Farrington Rd.
 (claim No. 9)             Phila. PA 19151       $586.36       0%        $0.00     $586.36



§ 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506.

 X     None. If “None” is checked, the rest of § 4(d) need not be completed.

§ 4(e) Surrender

 X     None. If “None” is checked, the rest of § 4(e) need not be completed.

§ 4(f) Loan Modification

  X       None. If “None” is checked, the rest of § 4(f) need not be completed.


Part 5: Unsecured Claims

§ 5(a) Specifically Classified Allowed Unsecured Non-Priority Claims

  X        None. If “None” is checked, the rest of § 5(a) need not be completed.

§ 5(b) All Other Timely Filed, Allowed General Unsecured Claims

(1) Liquidation Test (check one box)
  X All Debtor(s) property is claimed as exempt.

(2) Funding: § 5(b) claims to be paid as follows (check one box):

  X Pro Rata
____ 100%
____ Other (Describe)



                                                 5
Case 16-17726-elf       Doc 53      Filed 01/15/20 Entered 01/15/20 15:19:53             Desc Main
                                    Document      Page 6 of 8



Part 6: Executory Contracts & Unexpired Leases

   X           None. If “None” is checked, the rest of § 6 need not be completed.

Part 7: Other Provisions

§ 7(a) General Principles Applicable to the Plan

(1) Vesting of Property of the Estate (check one box)

  X    Upon confirmation.
       Upon discharge

(2) Unless otherwise ordered by the court, the amount of a creditor’s claim listed in its proof of
claim controls over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

(3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under
§ 1326(a)(1)(B),(C) shall be disbursed to the creditors by the Debtor directly. All other
disbursements to creditors shall be made by the Trustee.

(4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which
Debtor is the plaintiff, before the completion of plan payments, any such recovery in excess of any
applicable exemption will be paid to the Trustee as a special Plan payment to the extent necessary
to pay priority and general unsecured creditors, or as agreed by the Debtor and the Trustee and
approved by the court.

§ 7(b) Affirmative Duties on Holders of Claims secured by a Security Interest in Debtor’s Principal
Residence

(1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to
such arrearage.

(2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition
mortgage obligations as provided for by the terms of the underlying mortgage note.

(3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the
sole purpose of precluding the imposition of late payment charges or other default-related fees and
services based on the pre-petition default or default(s). Late charges may be assessed on
post-petition payments as provided by the terms of the mortgage and note.

(4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to
the Debtor pre-petition, and the Debtor provides for payments of that claim directly to the creditor
in the Plan, the holder of the claims shall resume sending customary monthly statements.


                                                  6
Case 16-17726-elf         Doc 53     Filed 01/15/20 Entered 01/15/20 15:19:53              Desc Main
                                     Document      Page 7 of 8



(5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with
coupon books for payments prior to the filing of the petition, upon request, the creditor shall
forward post-petition coupon book(s) to the Debtor after this case has been filed.

(6) Debtor waives any violation of stay claim arising from the sending of statements and coupon
books as set forth above.

§ 7(c) Sale of Real Property

     X          None. If “None” is checked, the rest of § 7(c) need not be completed.

Part 8: Order of Distribution

The order of distribution of Plan payments will be as follows:

Level 1: Trustee Commissions*
Level 2: Domestic Support Obligations
Level 3: Adequate Protection Payments
Level 4: Debtor’s attorney’s fees
Level 5: Priority claims, pro rata
Level 6: Secured claims, pro rata
Level 7: Specially classified unsecured claims
Level 8: General unsecured claims
Level 9: Untimely filed, allowed general unsecured claims

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States
Trustee not to exceed ten (10) percent.

Part 9. Non Standard or Additional Plan Provisions

           None. If “None” is checked, the rest of Part 9 need not be completed.

1.       Clarification of Treatment of Claim No. 4 (Interstate Intrinsic).

         A. This provision is added to clarify the inherent ambiguity in using the mandatory
            Chapter 13 form plan as an exemplar in modifying a plan confirmed before use
            of the form plan. This creditor has been paid $24,900.66 by Trustee
            disbursement prior to modification. To the extent this amount does not pay the
            allowed secured claim in full, the creditor will retain liens, if any, allowed under
            nonbankruptcy law unless Debtor files an appropriate motion and/or adversary
            proceeding.




                                                   7
Case 16-17726-elf        Doc 53   Filed 01/15/20 Entered 01/15/20 15:19:53      Desc Main
                                  Document      Page 8 of 8




Part 10. Signatures

By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan
contains no nonstandard or additional provisions other than those in Part 9 of the Plan.


Date: January 15, 2020                       /s/   Alfonso Madrid
                                          Attorney for Debtor(s)




                                             8
